DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2022 has been entered.
 Allowable Subject Matter
Claims 1, 2, 6, 8-10, 12, 14, 15, 18, 20, 23, 25-28 and 50-54 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to teach or fairly suggest an automated management system to implement a venue automation environment at a multi-activity venue including a plurality of activities associated with a plurality of locations, comprising: detecting, using a first participant identification system located at a first location of the plurality of locations, a participant identifier associated with a participant attempting to engage in a first activity of the plurality of activities of the multi-activity venue, wherein other participant identification systems are located at different locations of the plurality of locations, and wherein the first activity is of a first activity type; determining that the participant is permitted to access the first activity at the first location using the detected participant identifier; receiving, from a first scoring system located at the first  location where the first activity is located, first scoring information associated with first engagement of the participant in the first activity, wherein other scoring systems are located at the different locations of the plurality of locations; receiving, from a second scoring system located at a second location where a second activity of the plurality of activities is located, second scoring information associated with second engagement of the participant in the second activity, wherein the second activity is of a second activity type that is different from the first activity type; automatically correlating the first scoring information and the second scoring information with the participant identifier to define correlated scoring information; and Page 2 of 13Appl. No. 16/646,454Attorney Docket No.: 102966-1183208 Amendment and Response to Final Office Action storing the correlated scoring information and participant identifier and in combination with other features as recited in claim 1.  Similar limitations as recited in claims 12 and 23 and further limitations of the dependent claims 2, 6, 8-10, 14, 15, 18, 20, 25-28 and 50-54.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kornmann et al. (US 9,545,565); Aman et al. (US 2015/0297949); Callahan (US 2013/0060913); Young et al. (US 2008/0254866) and Ropp et al. (US 2005/0288803) are cited because they are related to system and method for automatic scoring for activity type.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887